--------------------------------------------------------------------------------

Exhibit 10.7

ONE WATER MARINE HOLDINGS, LLC
EMPLOYMENT AGREEMENT
(Anthony Aisquith)


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into in Atlanta, Georgia
between ONE WATER MARINE HOLDINGS, LLC, a Delaware limited liability company
(the “Company”), and ANTHONY AISQUITH (“Executive”), as of February 11, 2020
(the “Effective Date”).


Background Facts:




A.
The Company wishes to continue to employ Executive as its President and Chief
Operating Officer (the “Position”); and





B.
Executive wishes to continue his employment relationship with the Company; and





C.
OneWater Marine Inc., a Delaware corporation, (“OWM Public”) is traded on NASDAQ
and holds as its only asset a significant equity interest in the Company and
will benefit from this Agreement.



NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows, and by the
execution of the joinder to this Agreement, OWM Public agrees that the Executive
shall hold the same Position with OWM Public. OWM Public will be a third-party
beneficiary hereof and will honor all provisions of this Agreement applicable to
it:


SECTION 1.          TERM OF EMPLOYMENT


The Company agrees to employ Executive, and Executive agrees to be employed by
the Company, for a period beginning on the Commencement Date and ending four (4)
years thereafter, unless otherwise terminated as provided herein (the “Term”).


SECTION 2.          DEFINITIONS


A.          “Affiliates” means those entities the majority of the control over
which is held by the Company or another Affiliate\Persons controlled by,
controlling or under common control with the Company.


B.          “Board of Managers” means the Board of Managers of the Company which
shall be made up of the same individuals, holding the same positions as the
Board of Directors of OWM Public, as it shall exist from time to time.


C.          “Cause” means the occurrence of any one or more of the following:

--------------------------------------------------------------------------------

(1)          Executive has been convicted of, or pleads guilty or nolo
contendere to, a felony involving dishonesty, theft, misappropriation,
embezzlement, fraud crimes against property or person, or any act of moral
turpitude which negatively impacts the Company; or


(2)          Executive intentionally furnishes materially false, misleading, or
gross omissive information concerning a substantial matter material to the
Company or persons to whom Executive reports; or


(3)          Executive intentionally and wrongfully materially damages material
assets of the Company; or


(4)          Executive inappropriately discloses Confidential Information of the
Company which has a material economic effect on the Company; or


(5)          Executive engages in any activity which would constitute a breach
of the duty of loyalty as hereinafter defined; or


(6)          Executive solicits or accepts compensation in any form from any
source other than the Company with respect to his service on behalf of the
Company (excluding customary business gifts of nominal value); or


(7)          Executive breaches in any material fashion any stated employment
policy or provision of the Company’s ethics policy when adopted and which could
reasonably be expected to expose the Company to liability in any material
financial respect or negatively impact the Company or its business reputation in
any material financial effect; or


(8)          Executive commits a material breach of this Agreement which is not
cured within fifteen (15) days after written notice is received by Executive in
sufficient detail to permit Executive to understand the nature of the breach.;
or


(9)          Executive engages in acts or omissions which constitute a material
failure to follow reasonable and lawful directives of the Company, provided,
however, that such acts or omissions are not cured by Executive within fifteen
(15) days following the Company’s giving notice to Executive that the Company
considers such acts or omissions to be “Cause” under this Agreement.


Failure to meet performance standards or objectives that does not involve any
acts or omissions identified in (1) through (8) above shall not constitute Cause
for purposes hereof.  For purposes of this definition of “Cause,” the term
“Company” includes each of its Affiliates.


D.          “Change in Control” means the occurrence of any of the following;
provided, however, that the acquisition by conversion or otherwise of equity
interests in the Company by OWM Public shall not be considered in applying the
conditions below; and provided, further, however that any of the following which
occur with respect to OWM Public itself (with the term “Company” including OWM
Public and the term Board of Managers including the Board of Directors of OWM
Public) shall also constitute a Change in Control:
2

--------------------------------------------------------------------------------

(1)          The Board of Managers approves the sale of all or substantially all
of the assets of the Company in a single transaction or series of related
transactions;


(2)          The Company sells and/or one or more equity holders sells a
sufficient amount of its equity interests (whether by tender offer, original
issuance, or a single or series of related purchase and sale agreements and/or
transactions) sufficient to confer on the purchaser or purchasers thereof
(whether individually or a group acting in concert) beneficial ownership of at
least fifty percent (50) of the combined voting power of the voting securities
of the Company;


(3)          The Company is party to a merger, consolidation or combination,
other than any merger, consolidation or combination that would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation or combination;
or


(4)          A majority of the Board of Managers consists of individuals who are
not Continuing Directors (for this purpose, a Continuing Director is an
individual who (i) was a director of the Company on the Effective Date or (ii)
whose election or nomination as a manager of the Company is approved by a vote
of at least a majority of the managers then comprising the Continuing
Directors).


For purposes hereof, the definition of a Change of Control shall be construed
and interpreted so as to comply with the definition contained in Code Section
409A.


E.          “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a specific provision of the Code shall be deemed to refer to any
successor provision thereto and the regulations promulgated thereunder.


F.          “Commencement Date” shall be the Effective Date of this Agreement.


G.          “Company” means One Water Marine Holdings, LLC, a Delaware limited
liability company; for the purposes of this Agreement.


H.          “Company Operating Agreement” means the Restated Operating Agreement
of the Company dated February 11, 2020, as amended from time to time.


I.          “Committee” means the Company’s Compensation Committee or, if no
such committee exists, the term Compensation Committee shall mean the Company’s
Board of Managers.
3

--------------------------------------------------------------------------------

J.          “Continuation Period” means a period equal to twenty-four (24)
months.  There shall be no Continuation Period following a termination by the
Company or its Affiliates for Cause or a termination by Executive without Good
Reason.


K.          “Current Insurance Coverage” means medical, dental, life and
accident and disability insurance with coverage consistent with the lesser of
(i) the coverage in effect immediately prior to Executive’s termination, or (ii)
the coverage in effect from time to time as applied to persons in positions
similar to the position held by Executive at the time of termination.


L.          “Disability” means Executive’s inability, due to physical or mental
incapacity, to perform his duties under this Agreement, with a reasonable
accommodation, on a full-time basis for a period of three (3) consecutive months
along with the Executive’s treating physician’s statement that in such
physician’s opinion that his condition will not sufficiently improve within that
period to be able to resume substantially all of his duties on a full time
basis.  Any dispute as to Disability shall be conclusively determined in the
manner set forth in Section 7.G below.


M.          “Executives” is defined to mean named executive officers including
Anthony Aisquith.


N.          “GAAP” means generally accepted accounting principles” as practiced
in the United States.


O.          “Good Reason” means the occurrence of any one or more of the
following:


(1)          A material and continuing failure to pay to Executive compensation
and benefits (as described in Section 4) that have been earned, if any, by
Executive, except failure to pay or provide compensation or benefits that are in
dispute between the Company and Executive unless such failure continues
following the resolution of such dispute; or


(2)          A material reduction in Executive’s compensation or benefits (as
described in Section 4) other than a uniform reduction applied to all Executives
of the Company that does not result in a reduction of Base Salary of more than
fifteen percent (15%); or


(3)          Any failure by the Company to comply with any of the material
provisions of this Agreement and which is not remedied by the Company within
fifteen (15) days after receipt of notice thereof given by Executive; or


(4)          Any requirement that Executive perform duties that, in the good
faith and reasonable professional judgment of Executive, after consultation with
the Board of Managers of the Company, are inconsistent with ethical or lawful
business practices; or


(5)          Executive’s being required to relocate to a principal place of
employment more than fifty (50) miles from his current principal place of
employment in Atlanta, Georgia during the Term; or
4

--------------------------------------------------------------------------------

If following a Change in Control only, there occurs a material change in
Executive’s duties, roles, or responsibilities.  For purposes of this
subsection, “material change” shall be of such a character that a reasonable
person serving in a like or similar executive capacity would feel compelled to
resign from employment.  Examples of “material change” include, but are not
limited to substantial reduction of Executive’s authority to make decisions
relating to his business responsibilities; Executive being required to assume or
perform substantially greater responsibilities (without reasonable additional
compensation) than previously required to perform; substantial reduction of
Executive’s responsibilities for personnel matters relating to his business
operations; substantial alteration or change in Executive’s work schedule; any
restructuring or reassignment of any of Executive’s responsibilities, in a
manner that diminishes them or is materially adverse to Executive, from that
which was in effect at the time of the Change in Control; and other substantial
changes in Executive’s terms or conditions of employment not related to
Executive’s principal business responsibilities.  Good Reason pursuant to this
subsection shall not exist unless (a) Executive’s “material change” has existed
for a period of at least two months; (b) Executive has consulted with management
senior to Executive and his supervisor, in a good faith effort to resolve the
issues giving Executive reason to believe a “material change” has occurred; (c)
Executive gives written notice of Executive’s resignation for Good Reason under
this paragraph within six months following the commencement of the “material
change,” and (d) Executive’s Termination Date is within thirty (30) days of
delivery such notice.  For purposes of this definition of “Good Reason,” the
term “Company” includes each of its Affiliates.


P.          “OWM Public” means OneWater Marine Inc., a Delaware corporation.


Q.          “Termination Date” means the date of Executive’s termination of
employment, or if Executive continues to provide services to the Company or its
409A affiliates following his termination of employment, such later date as is
considered a separation from service from the Company and its 409A affiliates
within the meaning of Code Section 409A.  For purposes of this Agreement,
Executive’s “termination of employment” shall be presumed to occur when the
Company and Executive reasonably anticipate that no further services will be
performed by Executive for the Company and its 409A affiliates or that the level
of bona fide services Executive will perform as an employee of the Company and
its 409A affiliates will permanently decrease to no more than 20% of the average
level of bona fide services performed by Executive (whether as an employee or
independent contractor) for the Company and its 409A affiliates over the
immediately preceding 36-month period (or such lesser period of services). 
Whether Executive has experienced a termination of employment shall be
determined by the Company in good faith with any dispute resolved in accordance
with the provisions of Section 7.G and consistent with Section 409A of the
Code.  Notwithstanding the foregoing, if Executive takes a leave of absence for
purposes of military leave, sick leave or other such bona fide reason, Executive
will not be deemed to have experienced a termination of employment for the first
six (6) months of such leave of absence, or if longer, for so long as
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six (6) months,
where such impairment causes Executive to be unable to perform the duties of his
position of employment or any substantially similar position of employment, with
or without a reasonable accommodation, the leave may be extended by the Company
for up to twenty-nine (29) months without causing a termination of employment. 
For purposes hereof, the term “409A affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Section 414(b) of the Code, or that is under common control with
the Company within the meaning of Section 414(c) of the Code; provided, however,
that the phrase “at least 50 percent” shall be used in place of the phrase “at
least 80 percent” each place it appears therein or in the regulations
thereunder.
5

--------------------------------------------------------------------------------

SECTION 3.          TITLE; POWERS AND RESPONSIBILITIES


A.          Title.  Executive shall be the President and Chief Operating Officer
of the Company and each of its Affiliates, or such other title as designated by
the Company’s Board of Managers.  Executive shall assume those duties under this
Agreement as of the Commencement Date.


B.          Powers and Responsibilities.


(1)          As President and Chief Operating Officer, Executive shall have
responsibility for overall oversight and operation of all aspects of the
Company’s business, subject to the directives of the Board of Managers, and
shall have the duties and responsibilities normally applicable to the chief
operating officer of a publicly traded corporation, with respect to the Company
and its Affiliates.  Executive shall use Executive’s reasonable best efforts to
faithfully perform the duties of his Position and shall perform such duties as
are usually performed by a person serving in Executive’s position with a
business similar in size and scope as the Company and such other additional
duties as may be prescribed from time to time by the Board of Managers of the
Company which are reasonable and consistent with the Company’s operations,
taking into account officer’s expertise and job responsibilities.  Executive
agrees to devote Executive’s full business time and attention to the business
and affairs of the Company; provided, this is not intended to prevent Executive
from participating in personal, charitable or civic activities which do not
interfere with the discharge of his responsibilities as the CEO in any material
respects hereinafter referred to as “Permitted Exceptions”. Executive shall
serve on such boards and in such offices of the Company or its subsidiaries as
the Company’s Board of Managers reasonably requests without additional
compensation but not to overwhelm and interfere with the discharge of his
primary responsibilities to the Company


(2)          Executive, as a condition to his employment under this Agreement,
represents and warrants that he can assume and fulfill responsibilities
described in Section 3.B without any risk of violating any non-compete or other
restrictive covenant or other agreement to which he is a party.  During the
Term, Executive shall not enter into any agreement that would preclude, hinder
or impair his ability to fulfill responsibilities described in Section 3.B
specifically or this Agreement generally except the Permitted Exceptions
referred to in Section 3.B.


(3)          The Company represents and warrants that it has the legal ability
to engage the Executive to assume and fulfill responsibilities described in
Section 3.B without any risk of violating any of its governance documents, or
any other agreements it has with any other entity in the world including without
limitation any lending documents, any other documents, any SEC documents,
Orders, Decrees or restriction, any other State, Federal, and or municipal
agreements, orders, decrees or the like contracts of any kind, State, Federal
and Municipal court orders, judgments, agreements with third parties or any
other restrictive provision contained in any contract, governance documents and
or court or quasi court order(s) or rule(s) or regulation(s) of any federal and/
or state and or municipal law to which it is a party.
6

--------------------------------------------------------------------------------

SECTION 4.          COMPENSATION AND BENEFITS


The compensation and benefits described in this Section 4 shall be the total and
exclusive consideration to be paid to or for the benefit of Executive, in
whatever form and from whatever source derived, on account of his service to the
Company and its Affiliates, unless otherwise approved in advance by the Company
in writing


A.          Base Salary.  Executive’s base salary shall be $670,000.00 per year
payable monthly (or more frequently) beginning on the effective date of OWM
Public’s initial public offering, with annual increases, if any, thereafter, as
may be determined in the sole discretion of the Committee (“Base Salary”).  The
Base Salary and any payments to Executive during any Continuation Period shall
be payable in accordance with the Company’s standard payroll practices and
policies (unless otherwise expressly provided herein) and shall be subject to
such withholdings as required by law or as otherwise permissible under such
practices or policies.  From the Effective Date through September 30, 2022, the
Executive’s current base salary shall continue to apply.


B.          Annual Incentive Bonus.  Executive shall be eligible to receive an
annual incentive bonus each calendar year which is a percentage or multiple of
$520,000 (the “Annual Bonus”).  The Annual Bonus shall be awarded upon
Executive’s achieving reasonable goals annually as set forth by the Committee,
and paid to Executive in a lump sum promptly after it has been awarded, but in
any event on or before the later of (i) ninety (90) days after the end of the
fiscal year with respect to which the Annual Bonus was awarded, or (ii) ten (10)
days following the issue of the audited financials for the fiscal year with
respect to which the Annual Bonus was awarded (but, in any event, during the
fiscal year following the year to which the Annual Bonus relates).  Nothing in
this Section 4.B guarantees that an Annual Bonus will be paid in any given year,
but instead the Annual Bonus must be earned by Executive on the terms set forth
herein, if at all; provided, however, that the criteria shall be adopted in good
faith and not with the intent of discriminating against the Executive.  The
Annual Bonus shall be calculated and paid on a quarterly basis with the payment
to be made within thirty (30) days following the end of each fiscal quarter
based on meeting the Performance Criteria for the year to date through the end
of the fiscal quarter then ended.  The Annual Bonus shall be subject to a
true-up at the end of each fiscal year so that the total Annual Bonus paid with
respect to the entire year is neither above or below the appropriate Annual
Bonus or the entire year.




(1)
The Annual Bonus and will be determined by actual (not pro-forma) performance in
2 areas (the “Performance Criteria”):





•
pre-tax income bonus (80% of overall bonus target)





•
aged inventory bonus (20% of overall bonus target)

7

--------------------------------------------------------------------------------


(2)
The criteria for each performance area will be determined annually by the
Committee, with the input of management.  The Committee will set minimum
increases in each of the annual targets from year to year as appropriate. 
Specifically, the pre-tax income budget will be agreed upon annually by the
Board of Managers after recommendations from the Committee with due
consideration given to Executive’s input and will be based on the annual budget
suggested by management.  The approved pre-tax income budget becomes the
“Target” for determining the annual pre-tax income bonus.





(3)
The “Threshold” for receiving any pre-tax income bonus is achieving 80% of the
budgeted pre-tax income and the “Maximum” pre-tax income bonus is paid at 140%
of budgeted pre-tax income.  The pre-tax income bonus is 50% of pre-tax income
bonus target at “Threshold” and 200% of pre-tax income bonus target at
“Maximum”.  In between “Threshold” and “Maximum” the pre-tax income bonus is a
straight-line progression between 50% and 200%.  Thus, if the actual pre-tax
income is exactly the budgeted amount, the pre-tax income bonus would be 100% of
the pre-tax income bonus target.  For purposes of this calculation, the board
may use its discretion to include or exclude certain one-time items included in
the calculation of pre-tax income. However, subject to the prior sentence GAAP
will be applied consistently with this calculation and exercise as is used in
the preceding two years financial statements and income tax returns.





(4)
The calculation of the aged inventory bonus will be similar in structure to the
pre-tax income bonus and will include a threshold of 80% and a maximum
performance level of 140%, with bonus payouts of 50% to 200% based on
straight-line progression between threshold and maximum performance.  The
Compensation Committee will work with management to develop appropriate
threshold and maximum targets for the aged inventory management bonus targets. 
Annual incentive will be paid annually based on the audited financial statements
and after approval of the calculation by the Compensation Committee.



C.          Equity Grants.  The Executive shall also receive equity grants
annually, beginning with the Company’s fiscal year beginning October 1, 2019, in
the form of Restricted Shares (defined below) constituting forty percent (40%)
of the total possible equity Grant, and Performance Shares (defined below)
constituting sixty percent (60%) of the total possible equity Grant. 
Notwithstanding anything herein to the contrary, to avoid excessive dilution, a
maximum number of Restricted Shares and Performance Shares to be issued annually
in the aggregate to the Executive and all other executives receiving equity
grants for the year in question may be set in the sole discretion of the
Committee.




(1)
“Restricted Shares” represent a right to receive Class A shares in OWM Public as
more fully described in the Articles of Incorporation of OWM Public (“Class A
Shares”).  Restricted Shares shall vest ratably over a forty-eight (48) month
period so long as the Executive remains employed by the Company and its
Affiliates as of the end of each calendar month unless such vesting is
accelerated as otherwise provided herein.  Executive’s annual number of
Restricted Shares shall have a total value of $208,000 (the “Restricted Share
Value”).

8

--------------------------------------------------------------------------------


(2)
“Performance Shares” represent a right to receive Class A Shares. Executive’s
annual number of “Target Performance Shares” shall have a total value of
$312,000 (the “Performance Share Value”).  The ultimate number of Performance
Shares to be earned will be determined based on the performance of the Company
versus specific performance objectives established by the Committee for the
fiscal year following the year in which the Value Date (described below) falls
(the “Measurement Period”).  The number of such Target Performance Shares
ultimately earned shall range from 0-175% of the number of Target Performance
Shares calculated as the annual incentive calculation is calculated and will
include performance against the Performance Criteria, or such other performance
criteria as are established by the Committee from time to time.  The Performance
Shares earned will vest ratably over a thirty-six (36) month period.





(3)
The number of Restricted Shares to be granted to equal the Restricted Share
Value and the number of Target Performance Shares to be granted to equal the
Performance Share Value, shall be determined based on the closing price of the
Class A Shares on NASDAQ as of the day of the equity grant in question (the
“Value Date”); provided, however, that the number of Restricted Shares to be
granted in connection with the initial public offering of OWM Public shall be
determined based on the price offered to the underwriters in the offering.





(4)
For avoidance of doubt, except as otherwise provided herein, any Equity Grants
which have not vested as of the Executive’s Termination Date shall be forfeited
and shall not vest.

9

--------------------------------------------------------------------------------

D.          Annual Review.  In October of each year, the Committee shall meet
with Executive to (i) assess Executive’s performance during the prior calendar
year compared to the goals established in his prior annual review, and award
Executive the Annual Bonus and the Equity Grants for the prior calendar year
based on that assessment, (ii) adjust Executive’s Base Salary for the current
calendar year, taking into account such factors as the increased cost of living,
any changes in Executive’s allowances or benefits, Executive’s development as an
employee, and his standing in the community and in his profession, (iii) in
consultation with Executive, set reasonable performance goals for the current
year and (iv) his performance directly or indirectly related to the growth and
success of the Company All performance related compensation and equity grants
shall be determined after the Company has received its audited financials for
the year in question. For clarity, the audit financial statements will be
provided to the Executive immediately upon receipt by the Company. In addition,
any computations related to any of the provision above in this Section 4 will be
provided to the Executive in sufficient time for Executive’s review prior to any
meeting and explanation of the benefits and the decisions made in declaring the
benefits.  For the portion of the fiscal year during which, and following the
time, the gross revenue of the Company exceeds $1 billion and for with respect
to each second fiscal year thereafter, the Committee shall review the
Executive’s Base Salary, Annual Bonus and Equity Grants after consulting with a
nationally recognized compensation consultant (such as Aon Consultants) to bring
such compensation in line with the then peer group of companies.


E.          End of Term.  At the end of the Term (unless due to a termination by
the Company or its Affiliates for Cause), Executive’s unpaid Base Salary, Bonus
and Equity Grants (to the extent vested) shall be prorated on a daily basis
through the Termination Date and promptly paid to Executive, subject to such
withholdings as required by law, with Performance Shares calculated with respect
to the performance for the full fiscal year during which the term ended and
prorated as of the Termination Date..


F.          Employee Benefit Plans.  Executive shall be entitled to receive such
benefits as medical, dental, life, accident and disability insurance, to the
same extent and for as long as the Company or an Affiliate maintains such plans
for its other senior Executives, provided however that such plans will not be
intended to be discriminatory among the Executives.


G.          Personal Time Off.  Executive shall receive a combined total of
thirty (30) days’ paid vacation and holidays each year during the Term, to be
taken in increments of two weeks or less.  Up to ten (10) days of vacation or
holiday time not used during any calendar year of the Term will be carried
forward to the next calendar year only, and any unused balance remaining after
the carryover year will be forfeited.  In no event will the Company or any
Affiliate have any obligation to pay Executive for any unused vacation or
holiday time not used.


H.          Expense Reimbursements. Executive shall be reimbursed for expenses
incurred in furtherance of Company business in accordance with the Company’s
standard policies of which Executive has been made aware in writing, and
applicable laws in effect from time to time.


    I.           Indemnification. With respect to Executive’s acts or failures
to act during his employment in Executive’s capacity as an officer, employee or
agent of the Company, Executive shall be entitled to indemnification from the
Company, and to liability insurance coverage (if any), on the same basis as
other officers of the Company.  Executive shall be indemnified by the Company,
and the Company shall pay Executive’s related expenses as provided in the
Company’s Operating Agreement.
10

--------------------------------------------------------------------------------

SECTION 5.          TERMINATION OF EMPLOYMENT


A.          General.  The Board of Managers shall have the right to terminate
Executive’s employment and this Agreement at any time with or without Cause, and
Executive shall have the right to terminate his employment and this Agreement at
any time with or without Good Reason; provided that obligations under this
Section 5, Section 6 and Section 7 shall survive termination of the Agreement. 
The Board of Managers may delegate its power to terminate Executive to the
person to whom Executive reports if the Executive is other than the Chief
Executive Officer. If the Company intends to offer re-employment to Executive
following the end of the Term of this Agreement on terms different from those
then in effect, it will present its offer no later than thirty (30) days before
the end of the Term.  If no offer of different terms is made during such thirty
(30) day period, then the Company shall be deemed to have offered the Executive
a renewal of this Agreement on the same terms as the then current terms of this
Agreement.




(1)
If the offer contains compensation and benefits not materially less advantageous
to Executive than those set forth in this Agreement and Executive does not
accept that offer within thirty (30) days following the offer having been made,
then upon the expiration of the then current Term of this Agreement, Executive
shall be deemed to have terminated his employment without Good Reason.





(2)
If the offer contains compensation and benefits which are materially less
advantageous to Executive than those set forth in this Agreement and Executive
does not accept that offer within thirty (30) days following the offer having
been made, then upon the expiration of the then current Term of this Agreement,
Executive shall be deemed to have been terminated by the Company and its
Affiliates without Cause.



B.          Termination by Board of Managers without Cause or by Executive for
Good Reason.  If the Company or any Affiliate terminates Executive’s employment
without Cause, or Executive resigns for Good Reason, then in either of those
circumstances, the Company’s only obligation to Executive under this Agreement
(except as provided below with respect to termination for Disability or death)
shall be to pay Executive:




(1)
his earned but unpaid Base Salary and Annual Bonus, if any, prorated on a daily
basis up to the Termination Date; and





(2)
any expense reimbursement payments owed to Executive for expenses incurred prior
to the Termination Date; and





(3)
severance payments (collectively, “Severance”) in an aggregate amount equal to
(i) two hundred percent (200%) of the sum of the Executive’s Base Salary which
he received during the full fiscal year immediately preceding the fiscal year in
which the termination occurred (the “Base Year”), and (ii) continuation of the
Annual Bonus paid based on the Company’s achievement of the Performance Criteria
each year (pro-rated for partial fiscal years) during the Continuation Period. 
For avoidance of doubt, (x) if the termination is effective on the last day of
fiscal year, then the year then ending shall be the Base Year, (y) the Severance
shall not include any Equity Grants, and (z) the Annual Bonus shall be paid only
if, and to the extent, the continuing executives receive their Annual Bonus
based on the then existing Performance Criteria.  Executive’s Severance shall be
payable in installments, consistent with the Company’s payroll periods then in
effect, for the length of the Continuation Period beginning upon Executive’s
Termination Date, and subject to such withholdings as required by law; provided,
however, any Annual Bonuses paid during the Continuation Period will be paid at
the time such Annual Bonus, if any, is paid to continuing executives based on
the then existing Performance Criteria; and

11

--------------------------------------------------------------------------------


(4)
during the Continuation Period Executive shall also continue to receive, at the
Company’s cost, the Current Insurance Coverage;





(5)
provided however, that as a condition to receiving such Severance and
continuation of Current Insurance Coverage, Executive shall exchange with the
Company a reasonable separation agreement and mutual release agreement in form
acceptable to the Company and Executive, both acting reasonably; and provided
further that if the taxable value of the continued life and accident and
disability coverage to Executive during the Continuation Period exceeds the
annual dollar limit in effect under Code Section 402(g)(1)(B) for the year of
such termination or is not otherwise exempt from section 409A of the Code, then
Executive shall pay the premiums in excess of such limit for such coverage
during the Continuation Period and after the end of the Continuation Period, the
Company shall reimburse Executive for the amount of the premiums paid by
Executive, without interest thereon.  Moreover, payment of the Severance (or
portion thereof) shall be delayed, if required, and to the extent required to
comply with Code Section 409A.



C.          Termination by the Board of Managers for Cause or by Executive
without Good Reason. If the Board of Managers of the Company terminates
Executive’s employment for Cause or Executive resigns without Good Reason, the
Company’s only obligation to Executive under this Agreement shall be to pay
Executive his earned but unpaid Base Salary, if any, up to the Termination Date,
and the Company shall have no obligation to pay any unpaid Annual Bonus or
Equity Grant with respect to the year during which the Termination Date occurs
or to pay any Severance.  The Company shall only be obligated to make such
payments and provide such benefits under any employee benefit plan, program or
policy in which Executive was a participant as are explicitly required to be
paid to Executive by the terms of any such benefit plan, program or policy
following the Termination Date.


D.          Termination for Disability.  Subject to the terms of Section 2
(“Disability”), after six (6) consecutive months of such disability leave of
absence, Executive’s service may be terminated by the Company.  In the event
Executive is terminated from employment due to Disability, the Company shall:
12

--------------------------------------------------------------------------------

(1)          Pay Executive his Base Salary only for twelve (12) months following
such termination with a credit for any disability insurance proceeds paid to the
Executive; provided that if such payment exceeds the applicable dollar amount in
effect under Code Section 402(g)(1)(B) for the year in which such termination
occurs or is not otherwise exempt from section 409A of the Code, then the
payment in excess of such applicable dollar amount shall be paid following six
(6) months after Executive’s Termination Date;


(2)          Pay Executive his unpaid Annual Bonus, if any, for the calendar
year in which such termination of employment occurs, prorated for the number of
days in such fiscal year through the end of the month in which Executive’s
employment terminates and calculated as though the Company achieved 100% of its
target levels of performance; provided that if such payment exceeds the
applicable dollar amount in effect under Code Section 402(g)(1)(B) for the year
in which such termination occurs or is not otherwise exempt from section 409A of
the Code, then the payment in excess of such applicable dollar amount shall be
paid following six (6) months after Executive’s Termination Date;


(3)          Pay or cause the payment of benefits to which Executive is entitled
under the terms of any disability plan of the Company covering Executive at the
time of such Disability:


(4)          Pay premiums for COBRA coverage as provided in Section 5.F; and


(5)          Make such payments and provide such benefits as otherwise called
for under the terms of each other employee benefit plan, program and policy in
which Executive was a participant; provided no payments made under Section
5.D(2) or Section 5.D(3) shall be taken into account in computing any payments
or benefits described in this Section 5.D(6).


Notwithstanding Executive’s Disability, during the period of Disability leave,
Executive shall be paid in full (net of insurance) as if he were actively
performing services.  Executive agrees to simultaneously use any available leave
under the Family and Medical Leave Act of 1993 during such disability leave of
absence.  During the period of such Disability leave of absence, the Board of
Managers may designate someone to perform Executive’s duties.  Executive shall
have the right to return to full-time service so long as he is able to resume
and faithfully perform his full-time duties.


E.          Death.  If Executive’s employment terminates as a result of his
death, the Company shall:


(1)          Pay to Executive’s estate Executive’s Base Salary through the end
of the month in which Executive’s employment terminates as soon as practicable
after Executive’s death;
13

--------------------------------------------------------------------------------

(2)          Pay to Executive’s estate his Annual Bonus, if any, for the
calendar year in which such termination of employment occurs, prorated for the
number of days in such fiscal year through the end of the month in which
Executive’s employment terminates due to death and calculated as though the
Company achieved 100% of its target levels of performance;


(3)          Pay to Executive’s estate a one-time payment of $1 million which
may be covered by the Company maintaining key man insurance on Executive;


(4)          Make such payments and provide such benefits as otherwise called
for under the terms of each other employee benefit plan, program and policy in
which Executive was a participant; provided no payments made under Section
5.E(2) shall be taken into account in computing any payments or benefits
described in this Section 5.E(3); and


(5)          Provide Current Insurance Coverage or pay COBRA premiums, as
applicable, for Executive’s dependents for the period of one year.


(6)          Any amounts payable to Executive under this Agreement which are
unpaid at the date of Executive’s death or payable hereunder or otherwise by
reason of Executive’s death, shall be paid in accordance with the terms of this
Agreement to Executive’s estate; provided that if there is a specific
beneficiary designation in place for any specific amount payable, then payment
of such amount shall be made to such beneficiary.


(7)          All unvested Equity Grants held by the Executive shall
automatically vest on such Executive’s death except for Performance Shares which
shall only vest as such are earned based on realization of the Performance
Criteria applicable to such grants.


F.          Benefit Continuation.  Upon termination of Executive’s employment,
Executive shall be provided notice of his right to continue his group health
insurance coverage(s) subject to the terms of the plans and as provided under
COBRA.  Provided Executive is eligible for and elects COBRA coverage, and has
not been terminated from employment for Cause or resigned without Good Reason,
then the Company shall pay Executive’s COBRA premiums commencing on the date of
Executive’s termination of employment and continuing for the applicable
Continuation Period in order to continue Executive’s health insurance coverage
and maintain such coverage in effect; provided that following the end of the
COBRA continuation period, if Executive’s health insurance coverage is provided
under a health plan that is subject to Code Section 105(h), benefits payable
under such health plan shall comply with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv) and, if necessary, the Company or an Affiliate shall
amend such health plan to comply therewith.


G.          Relinquishment of Corporate Positions. Upon Executive’s termination
of Employment for any of the reason cited above, then and in such event,
Executive shall automatically cease to be an officer and/or director of the
Company and OWM Public and their Affiliates as of his Termination Date of
employment.
14

--------------------------------------------------------------------------------

H.          Limitation.  Anything in this Agreement to the contrary
notwithstanding, Executive’s entitlement to or payments under any other plan or
agreement shall be limited to the extent necessary so that no payment to be made
to Executive on account of termination of his employment with the Company and
its Affiliates will be subject to the excise tax imposed by Code Section 4999,
but only if, by reason of such limitation, Executive’s net after tax benefit
shall exceed the net after tax benefit if such reduction were not made.  “Net
after tax benefit” shall mean (i) the sum of all payments and benefits that
Executive is then entitled to receive under any section of this Agreement or
other plan or agreement that would constitute a “parachute payment” within the
meaning of Section 280G of the Code, less (ii) the amount of federal income tax
payable with respect to the payments and benefits described in clause (i) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the time of the first payment of the
foregoing), less (iii) the amount of excise tax imposed with respect to the
payments and benefits described in clause (i) above by Section 4999 of the
Code.  Any limitation under this Section 5.H of Executive’s entitlement to
payments shall be made in the manner and in the order directed by Executive.


SECTION 6.          COVENANTS BY EXECUTIVE


A.          Company Property.  Upon the termination of Executive’s employment
for any reason, Executive shall promptly return all Company Property which had
been entrusted or made available to Executive by the Company.  “Property” means
all records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company and its Affiliates (and any duplicates of any such
Property) together with any and all information, ideas, concepts, discoveries,
processes, intellectual property, inventions and the like conceived, made,
developed or acquired at any time by Executive individually or with others
during Executive’s employment which relate to the Company and/or its Affiliates
or its products or services or operations.  For elimination of doubt, Company
Property does not include Executive’s Rolodex or Contacts file, the personal
data maintained on his computer and other electronic devices and all of the
above identified property which Executive knew or owned prior to his Employment
by the Company.


B.          Trade Secrets.  Executive agrees that Executive shall hold in a
fiduciary capacity for the benefit of the Company and its Affiliates and shall
not directly or indirectly use or disclose any Trade Secret that Executive may
have acquired during the term of Executive’s employment by the Company and its
Affiliates for so long as such information remains a Trade Secret.  “Trade
Secret” means information, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing or a process that (1) derives economic value,
actual or potential, from not being generally known to, and not being generally
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use and (2) has been the subject of reasonable
efforts by the Company or its Affiliates to maintain its secrecy.  This Section
6.B is intended to provide rights to the Company and its Affiliates which are in
addition to, not in lieu of, those rights the Company and its Affiliates have
under the common law or applicable statutes for the protection of trade secrets.
Notwithstanding the foregoing the parties hereto acknowledge that some of the
information and ideas, concepts and plans and procedure were developed by
Executive prior to his association with Company and its Affiliates and, thus,
are his to use and share.
15

--------------------------------------------------------------------------------

C.          Confidential Information.  During the Term and continuing thereafter
indefinitely, Executive shall hold in a fiduciary capacity for the benefit of
the Company, and shall not directly or indirectly use or disclose, any
Confidential Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by the Company and its Affiliates without the
prior written consent of the Board of Managers unless and except to the extent
that such disclosure is (i) made in the ordinary course of Executive’s
performance of his duties under this Agreement or (ii) required by any subpoena
or other legal process (in which event Executive will give the Company prompt
notice of such subpoena or other legal process in order to permit the Company to
seek appropriate protective orders); provided, however, that nothing contained
in this Agreement shall limit Executive’s ability to communicate with any
federal or state government agency or otherwise participate in any investigation
or proceeding that may be conducted by any such federal or state government
agency, including by providing documents or other Confidential Information,
without notice to the Company or the Board of Managers. This Agreement does not
limit Executive’s right to receive an award for any information provided to any
federal or state government agency.  “Confidential Information” means any
secret, confidential or proprietary information possessed by the Company or any
of its subsidiaries or affiliates, including, without limitation, trade secrets,
customer or supplier lists, details of client or consultant contracts, current
and anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
advertising campaigns, information regarding customers or suppliers, computer
software programs (including object code and source code), data and
documentation data, base technologies, systems, structures and architectures,
inventions and ideas, past current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans and the
terms and conditions of this Agreement that has not become generally available
to the public.  Notwithstanding anything to the contrary contained herein, the
term “Confidential Information” shall in no event apply to any information which
(x) was generally available to or known by the public prior to the Commencement
Date; (y) has become generally available to or known by the public after the
Commencement Date other than as the result of a direct or indirect disclosure by
Executive; and (z) was known and used by Executive prior to his Employment by
the Company.  Subject to the exceptions in this paragraph, the existence and
terms of this Agreement are confidential and are not to be disclosed to or
discussed with any other person except Executive’s attorneys, accountants,
bankers and financial advisors.


D.          Restriction.  During the Term and for a period of two years
thereafter, Executive will not be an employee, agent, director, stockholder or
owner (except of not more than a 5% interest in the voting securities of any
publicly traded entity), partner, consultant, financial backer, creditor or be
otherwise directly or indirectly connected with or participate in the ownership,
management, operation or control of any business, firm, proprietorship,
corporation, partnership, association, entity, venture or other form or property
ownership a material part of the business activities of which (a “Competing
Business”) is the development, ownership, leasing or management of retail marine
dealerships and related operations (“Business”) within an area (the “Restricted
Area”) which is (i) any state in which the Company or any of its Affiliates
conducted any part of the Business in any material respect within the twelve
(12) months preceding the Termination Date.  Notwithstanding the foregoing,
nothing in this Agreement shall be construed as limiting Executive’s ability to
invest personally in real estate or other investments which do not constitute a
Competing Business, subject to the limitations of this Section 6 generally.
16

--------------------------------------------------------------------------------

E.          Non-Solicitation.  During the Term and for a period of two years
thereafter (such period is referred to as the “No Recruit Period”), Executive
will not solicit or attempt to solicit, either directly or indirectly, any
person that he knows or should reasonably know to be an employee of the Company,
whether any such employees are now or hereafter through the No Recruit Period so
employed or engaged by the Company, to terminate or alter their employment with
the Company.  The foregoing is not intended to limit any legal rights or
remedies that any employee of the Company or any Affiliate may have under common
law with regard to any interference by Executive at any time with the
contractual relationship the Company or any Affiliate may have with any of its
employees.


F.          Reasonable and Continuing Obligations.  Executive agrees that
Executive’s obligations under this Section 6 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable, fair and equitable in scope.  The terms and duration are necessary
to protect the Company’s legitimate business interests and are a material
inducement to the Company to enter into this Agreement.  Executive further
acknowledges that the consideration for this Section 6 is his employment or
continued employment.  Executive will not be paid any additional compensation
during this Restricted Period for application or enforcement of the restrictive
covenants contained in this Section 6.


G.          Work Product.  The term “Work Product” includes any and all
information, programs, concepts, processes, discoveries, improvements, formulas,
know-how and inventions, in any form whatsoever, relating to the business or
activities of the Company, or resulting from or suggested by any work developed
by Executive in connection with the Company, or by Executive at the Company’s
request during his employment with the Company. Executive acknowledges that all
Work Product developed during the Term is property of the Company and/or its
Affiliates and accordingly, Executive does hereby irrevocably assign all Work
Product developed by Executive to the Company and agrees: (a) to assign to the
Company, free from any obligation of the Company to Executive, all of
Executive’s right, title and interest in and to Work Product conceived,
discovered, researched, or developed by Executive either solely or jointly with
others during the term of this Agreement and for three (3) months after the
termination or nonrenewal of this Agreement; and (b) to disclose to the Company
promptly and in writing such Work Product upon Executive’s acquisition thereof.


H.          Cooperation.  During and subsequent to termination of the employment
of Executive, Executive will, at no costs to the Executive, cooperate with the
Company and furnish any and all complete and truthful information, testimony or
affidavits in connection with any matter that arose during Executive’s
employment, that in any way relates to the business or operations of the Company
or any of its subsidiary corporations, divisions or affiliates, or of which
Executive may have any knowledge or involvement; and will consult with and
provide information to the Company and its representatives concerning such
matters.  Executive shall not undermine the authority of the Company, its Board
of Managers or others within the Company to whom Executive reports, nor speak or
publish disparaging information about the Company or its Affiliates.  Subsequent
to the termination of the employment of Executive, the parties will make their
good faith best efforts to have such cooperation performed at reasonable times
and places and in a manner as not to unreasonably interfere with any other
employment in which Executive may then be engaged. Nothing in this Agreement
shall be construed or interpreted as requiring Executive to provide any
testimony, sworn statement or declaration that is not complete and truthful.
However if Executive does travel outside the metropolitan area in the United
States where Executive then resides to provide any testimony or otherwise
provide any such assistance, then the Company will reimburse Executive for any
reasonable, ordinary and necessary travel and lodging expenses incurred by
Executive to do so based on “first class” accommodations as to travel, food,
lodging and transportation provided Executive submits all documentation required
under the Company’s standard travel expense reimbursement policies of which
Executive has been made aware in writing, and as otherwise may be reasonably
required to satisfy any requirements under applicable tax laws for the Company
or its Affiliates to deduct those expenses. Nothing in this Agreement shall be
construed or interpreted as requiring Executive to provide any testimony or
affidavit that is not complete and truthful.
17

--------------------------------------------------------------------------------

I.          Remedies.  Executive recognizes that his duties may entail the
receipt of Trade Secrets and Confidential Information as defined in this Section
6.  Those Trade Secrets and Confidential Information have been developed by the
Company and/or its Affiliates at substantial cost and constitute valuable and
unique property of the Company and its Affiliates.  Moreover, each of the
provisions of this Section 6 have been specifically bargained for by the Company
as a condition of the benefits derived by Executive hereunder.  Accordingly,
Executive acknowledges that protection of Trade Secrets and Confidential
Information is a legitimate business interest.   Subject to Dispute Resolution
determination, if Executive shall breach the covenants contained in this Section
6 in a “material respect”, the Company shall have no further obligation to make
any payment to Executive pursuant to this Agreement, other than any accrued
wages earned and owed to Executive at the time of termination and/or Severance
Payments due prior to the breach, and may recover from Executive all such
damages as it may be entitled to at law or in equity.  In addition, Executive
acknowledges that any such breach may result in irreparable harm to the
Company.  The Company shall be entitled to seek specific performance of the
covenants in this Section 6, including entry of a temporary restraining order in
state or federal court, preliminary and permanent injunctive relief against
activities in violation of this Section 6, or both, or other appropriate
judicial remedy, writ or order, in addition to any damages and legal expenses
which the Company or any Affiliate may be legally entitled to recover. 
Executive acknowledges and agrees that the covenants in this Section 6 shall be
construed as agreements independent of any other provision of this Agreement or
any other agreement between the Company or any Affiliate and Executive, and that
the existence of any claim or cause of action by Executive against the Company
or any Affiliate, whether predicated upon this Agreement or any other agreement,
shall not constitute a defense to the enforcement by the Company or any
Affiliate of such covenants.
18

--------------------------------------------------------------------------------

SECTION 7.          MISCELLANEOUS


A.          Notices.  Notices and all other communications shall be in writing
and shall be deemed to have been duly given when personally delivered, the next
day if by facsimile transmission and/or overnight delivery by a recognized
overnight carrier (such as Federal Express or UPS or three (3) days when mailed
by United States postal service, registered or certified mail with a copy to the
addressee by email.  Notices to the Company shall be sent to:


To Executive:



 
Mr. Anthony Aisquith
 


 


 


     
Copy to:
     
Bruce L. Gordon
 
Gordon, Dana & Gilmore, LLC
 
600 University Park Place, Suite 100
 
Birmingham, Alabama 35209
 


   



To the Company:

     
One Water Marine Holdings, LLC
 
Attn: Mitchell W. Legler, Chairman
 
4471 Legendary Dr.
 
Destin, Florida 32541
 


     
Copy to:
     
Michael Gold, Esq
 
6515 Shiloh Rd. Ste 100
 
Alpharetta, GA 30005
 





Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.


B.          No Waiver.  No failure by either the Company or Executive at any
time to give notice of any breach by the other of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
any provisions or conditions of this Agreement.
19

--------------------------------------------------------------------------------

C.          Governing Law.  This Agreement shall be governed by Georgia law
without reference to the choice of law principles thereof.


D.          Assignment; Parties.  This Agreement shall be binding upon and inure
to the benefit of the Company and any successor in interest to the Company. The
Company may assign this Agreement to any affiliate or successor that acquires
all or substantially all of the assets and business of the Company or a majority
of the voting interests of the Company, expressly including OWM Public which is
hereby declared a third-party beneficiary of this Agreement.  The Company will
require any successor (whether direct or indirect, by operation of law, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company) to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean Company as defined above and, unless the
context otherwise requires, any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  Executive’s rights and obligations under this Agreement are
personal and shall not be assigned or transferred.  The Executive’s obligations
under this Agreement are not assignable. Notwithstanding any assignment by
Company nothing herein will eliminate the Company and other obligors from the
payment of the amounts due hereunder.


E.          Other Agreements.  This Agreement replaces and merges any and all
previous agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.


F.           Amendment.  No amendment to this Agreement shall be effective
unless it is in writing and signed by the Company and by Executive.


G.          Invalidity and Severability.  If any part of this Agreement is held
by a court of competent jurisdiction to be invalid or otherwise unenforceable,
the remaining part shall be unaffected and shall continue in full force and
effect, and the invalid or otherwise unenforceable part shall be deemed not to
be part of this Agreement.


H.          Dispute Resolution.  If a dispute arises between the parties as to
the proper interpretation or application of this Agreement, or if a party
believes that the other party is in violation hereof and the alleged breach is
not cured within ten (10) business days after notice from the complaining party
to the other party, then unless both of the parties agree in writing to waive
the provisions of this Section 7.H, their dispute shall be resolved exclusively
by binding arbitration conducted in accordance with the Georgia Arbitration Code
(the “Arbitration Rules,” which term shall include any replacement of that code,
however designated, and the administrative rules and court decisions
implementing or interpreting same), except as may be expressly modified herein. 
Judgment on any award rendered by the arbitrator may be entered in the
appropriate state court of Fulton County, Georgia having jurisdiction thereof.
20

--------------------------------------------------------------------------------

(1)          Arbitrator; Venue.  The arbitration shall take place in Atlanta,
Georgia before a three (3) panel of arbitrators to be mutually agreed upon by
the parties involved in the dispute.  In the event such parties cannot agree on
a three (3) panel of neutral arbitrators within ten (10) days after a party
calls for the arbitration of a dispute hereunder, each party shall within seven
(7) days thereafter select a representative who (i) is currently a circuit court
mediator certified under the rules of the Georgia Supreme Court, (ii) is not
affiliated with or related to either party or either party’s attorneys or
accountants, and (iii) has his or her principal office in Fulton County, Georgia
or the adjacent counties.  Under no circumstances will the American Arbitration
Association be used for this dispute resolution.


(2)          Discovery.  Notwithstanding anything to the contrary contained in
Section 682.08 or elsewhere in the Arbitration Rules, the parties shall be
permitted full discovery in any arbitration proceedings as provided by the
Georgia Rules of Civil Procedure, subject to review by the panel of arbitrators
of any allegation of abuse of discovery rights allowed by the Georgia Rules of
Civil Procedure.


(3)          Injunctive Relief.  Any party to the arbitration may apply to the
panel of arbitrators for the entry of injunctive relief until the arbitration
award is rendered or the controversy is otherwise resolved.  Any such injunctive
relief shall be in addition to any and all other remedies available to the
parties under this Agreement.


(4)          Limitation of Remedies.  The measure of damages under this
Agreement in connection with a breach by a party shall be the actual damages
sustained by the other party or parties, and the panel of arbitrators is not
authorized to award incidental, consequential, treble, punitive or other
multiple damages or to modify this Agreement, and the jurisdiction of the
arbitrator shall be so limited.


(5)          Costs and Fees.  The arbitrator may, in the panel of arbitrators’
sole and absolute discretion, award to the substantially prevailing party, if
any, as determined by the arbitrator, all of the substantially prevailing
party’s costs and fees for the dispute in question. “Costs and fees” mean all
reasonable pre-award expenses of the arbitration, including the arbitrator’s
fees, out-of-pocket expenses such as courier and copying costs, witness fees,
and attorneys’ fees.


(6)          Final Award.  The arbitrator shall in every case make a reasoned
award, which shall be final and conclusive except as otherwise provided in the
Arbitration Rules, and the failure of the arbitrator to make a reasoned award
shall be grounds for vacating the award upon the motion of either party pursuant
to Section 682.13 of the Arbitration Rules.


(7)          Disability.  Physical incapacity of Executive, if questioned by the
Company and disputed by Executive, shall be determined as a factual matter in
accordance with this Section 7.H following the procedures set forth above. 
Mental incapacity of Executive, if questioned by the Company and disputed by
Executive, shall be determined in accordance with Georgia law, except that:
21

--------------------------------------------------------------------------------

(a)          Executive shall be represented by an attorney employed by Executive
and compensated by the Company, rather than by a judicially appointed attorney.


(b)          All required appointments, orders and findings shall be made by the
arbitrator rather than the court, except that an order of the court may be
sought to enforce or appeal the results of arbitration.


(c)          All costs of arbitration to determine Executive’s mental
incapacity, including all experts’ fees and expenses and the attorney’s fees and
expenses of both parties, shall be paid by the Company.


(8)          Confidentiality.  Neither a party nor the arbitrator may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both parties, except as may be required by law to be
filed in court or in order to appeal or enforce the award.


(9)          Joint and Several Liability.  The Company and its Affiliates shall
be jointly and severally liable for any awards (and judgments thereon) entered
in Executive’s favor.


I.          Counterparts.  This Agreement may be executed in counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


J.          Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered consistent with such intent.


(1)          For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty calendar days following the
Termination Date”), the actual date of payment within the specified period shall
be within the sole discretion of the Company.  In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered non-qualified deferred compensation.


(2)          In addition, notwithstanding anything in this Agreement to the
contrary, if at the time of Executive’s “separation from service” the Company
determines that Executive is a “specified employee” (such terms within the
meaning of Section 409A), then to the extent any payment or benefit that
Executive becomes entitled to under this Agreement on account of Executive’s
separation from service would be considered deferred compensation otherwise
subject to the twenty percent (20%) additional tax imposed pursuant to Section
409A, such payment shall not be payable and such benefit shall not be provided
until the date that is the earlier of (i) six (6) months and one day after your
separation from service, or (ii) Executive’s death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.
22

--------------------------------------------------------------------------------

(3)          With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; provided, that this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect; and (iii)
such payments shall be made on or before the last day of the taxable year
following the taxable year in which the expense was incurred.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
23

--------------------------------------------------------------------------------

[SIGNATURE PAGE OF EMPLOYMENT AGREEMENT]


IN WITNESS WHEREOF, the Company (for itself and each of its Affiliates) and
Executive have executed this Agreement effective as of the Effective Date.



       
Company:
       
ONE WATER MARINE HOLDINGS, LLC
         
By:
  /s/ Austin Singleton
 

Austin Singleton, CEO
                   
Executive:
         /s/ Anthony Aisquith
 
ANTHONY AISQUITH





Joinder


By signing below, the undersigned OneWater Marine Inc., a Delaware corporation,
does hereby agree to be bound by the terms of the preceding agreement as apply
to the undersigned.


Dated as of the date of the foregoing agreement.



 
ONEWATER MARINE INC.
       
By:
 /s/ Austin Singleton
         
Austin Singleton, CEO
           



24

--------------------------------------------------------------------------------